OPINION — AG — ** CHARGES — EQUIPMENT — BOARD OF COUNTY COMMISSIONERS ** UNDER THE AUTHORITY OF 67 O.S. 91 [67-91], THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY HAS ADOPTED THE PHOTOGRAPHIC METHOD OF RECORDING FOR ANY ONE OR MORE OF THE COUNTY OFFICES WHERE INSTRUMENTS ARE FILED WHICH ARE REQUIRED TO BE RECORDED IN BOOKS KEPT FOR THAT PURPOSE, AND HAS ACQUIRED MACHINES AND EQUIPMENT TO SO SUCH WORK, AND HAS EMPLOYED AN OPERATOR TO OPERATE SUCH MACHINES, THE BOARD OF COUNTY COMMISSIONERS `IS' AUTHORIZED TO PURCHASE SUCH SUPPLIES AS MAY BE NECESSARY AND PROPER TO SUCH WORK, AND MAY `NOT' PROPERLY DELEGATE SUCH AUTHORITY TO ANY ONE. (RECORDING, INSTRUMENT, DEEDS, BOOKS, PHOTOSTAT, REPRODUCTION) CITE: 62 O.S. 310.1 [62-310.1], 62 O.S. 310.2 [62-310.2] [62-310.2], 67 O.S. 91 [67-91], 62 O.S. 310.7 [62-310.7] [62-310.7] (JAMES C. HARKIN)